                                              Case 3:20-cv-03387-LB Document 99 Filed 10/02/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       JOANNA L. PFEISTER,                              Case No. 20-cv-03387-LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER GRANTING LEAVE TO
                                  13                v.                                      AMEND COMPLAINT
                                  14       RSUI INDEMNITY COMPANY,                          Re: ECF No. 75
                                  15                      Defendant.

                                  16

                                  17                                           INTRODUCTION

                                  18         Plaintiff Joanna Pfeister, who is representing herself, sued RSUI Indemnity company, which

                                  19   insures her condominium association, for its failure to defend her in a state criminal lawsuit.1 She

                                  20   moves to amend her complaint to add two RSUI executives, Dave Leonard and Andy Whittington,

                                  21   as defendants.2 The court can decide the motions without oral argument. See Civ. L.R. 7-1(b). The

                                  22   court grants the motion.

                                  23

                                  24

                                  25

                                  26   1
                                         Notice of Removal – ECF No. 1 at 2; State Compl. – ECF No. 1-1 at 2–9. Citations refer to material
                                  27   in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the
                                       top of documents.
                                  28   2
                                           Mot. – ECF No. 75 at 2.

                                       ORDER – No. 20-cv-03387-LB
                                              Case 3:20-cv-03387-LB Document 99 Filed 10/02/20 Page 2 of 3




                                   1                                              STATEMENT

                                   2         The court summarized the factual and procedural background of the case in its previous order

                                   3   and incorporates that summary here by reference.3 Ms. Pfeister moves to add two defendants to

                                   4   her lawsuit: (1) Dave Leonard, RSUI’s underwriting manager, and (2) Andy Whittington, RSUI’s

                                   5   strategic officer.4 Her proposed amended complaint is otherwise identical to her original

                                   6   complaint.5

                                   7

                                   8                                               ANALYSIS

                                   9   1. Governing Law

                                  10         Under Rule 15, after a responsive pleading is filed, “a party may amend its pleading only with

                                  11   the opposing party’s consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). “The court should

                                  12   freely give leave when justice so requires.” Id. This leave policy is applied with “extreme
Northern District of California
 United States District Court




                                  13   liberality.” See Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003). A

                                  14   court considers five factors to determine whether to grant leave to amend: (1) bad faith; (2) undue

                                  15   delay; (3) prejudice to the opposing party; (4) futility of amendment; and (5) whether the plaintiff

                                  16   previously amended his complaint. See Nunes v. Ashcroft, 375 F.3d 805, 808 (9th Cir. 2004).

                                  17   Delay alone is insufficient to justify denial of leave to amend. DCD Programs, Ltd. v. Leighton,

                                  18   833 F.2d 183, 186 (9th Cir. 1987). Of the factors, prejudice to the opposing party is the

                                  19   “touchstone of the inquiry under rule 15(a)” and “carries the greatest weight.” See Eminence

                                  20   Capital, 316 F.3d at 1052. Absent prejudice or a strong showing on other factors, a presumption

                                  21   exists under Rule 15(a) favoring granting leave to amend. See id; Griggs v. Pace Am. Grp., Inc.,

                                  22   170 F.3d. 877, 880 (9th Cir. 1999) (consideration of the factors “should be performed with all

                                  23   inferences in favor of granting the motion [for leave to amend]”). The party opposing a motion to

                                  24   amend bears the burden of showing prejudice. DCD Programs, Ltd., 833 F.2d at 187.

                                  25

                                  26
                                       3
                                           Order – ECF No. 28 at 2–5.
                                  27   4
                                           Mot. – ECF No. 75 at 2.
                                  28   5
                                           Proposed Am. Compl. – ECF No. 97-1 at 2–9.

                                       ORDER – No. 20-cv-03387-LB                         2
                                               Case 3:20-cv-03387-LB Document 99 Filed 10/02/20 Page 3 of 3




                                   1   2. Analysis

                                   2         RSUI opposes Ms. Pfeister’s amendment on the grounds that (1) Ms. Pfeister does not show

                                   3   that the court has personal jurisdiction and venue over the new defendants, (2) she cannot state a

                                   4   claim against the new defendants because they were not involved in the insurance policy at dispute

                                   5   here, and (3) the plaintiff’s motion is part of a delay tactic.6 The court allows the amendment.

                                   6         RSUI’s arguments are well taken. Nevertheless, given the relatively early stage of the case,

                                   7   RSUI’s challenges to the amended complaint are more appropriately addressed in a motion

                                   8   responding to the amended pleadings. Indeed, RSUI admits that “it may attack the amended

                                   9   complaint with motions under Rule 12(b)(1), 12(b)(2), 12(b)(3), 12(b)(6) and 12(e).”7 That RSUI

                                  10   may need to move to dismiss is not prejudicial under the circumstances. Cf. Stowers v. WinCo

                                  11   Foods LLC, No. 13-cv-02631-TEH, 2014 WL 1569474, at *3 (N.D. Cal. Apr. 17, 2014) (granting

                                  12   leave to amend in part because it is not prejudicial or “unduly burdensome” for the defendant to
Northern District of California
 United States District Court




                                  13   “assert Rule 12(b) defenses in a properly noticed motion prior to answering the amended

                                  14   complaint”). The current record also does not support a “strong showing” of bad faith or delay.

                                  15   Moreover, the policy favoring amendment under Rule 15 “is applied even more liberally to pro se

                                  16   litigants.” Eldridge v. Block, 832 F.2d 1132, 1135 (9th Cir. 1987).

                                  17         Accordingly, the court grants Ms. Pfeister leave to amend her complaint.

                                  18

                                  19                                              CONCLUSION

                                  20         The court grants Ms. Pfeister’s motion. The proposed amended complaint at ECF No. 97-1 is

                                  21   deemed the operative complaint. RSUI must respond to the complaint within 14 days of this order

                                  22   as provided under Fed. R. Civ. P. 15(a)(3).

                                  23         IT IS SO ORDERED.

                                  24         Dated: October 2, 2020                      ______________________________________
                                                                                         LAUREL BEELER
                                  25                                                     United States Magistrate Judge
                                  26

                                  27   6
                                           Opp’n – ECF No. – ECF No. 78 at 4–7.
                                  28   7
                                           Id. at 4.

                                       ORDER – No. 20-cv-03387-LB                         3
